Citation Nr: 0721355	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active duty service in the Marine Corps from 
October 1977 to July 1982.  He had active duty service in the 
Coast Guard from November 1983 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran failed to appear for a travel board hearing 
scheduled in August 2006.


FINDINGS OF FACT

1.  The veteran has Level I hearing in the right ear and 
Level I hearing in the left ear.

2.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met. 38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100 (2006).

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected hypertension have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an January 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised that he should submit any 
relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.  

The veteran subsequently appealed the disability ratings 
assigned, and a March 2006 letter provided the veteran with 
notice regarding establishing disability ratings and 
effective dates.  This letter included notice of the type of 
evidence needed to substantiate a claim for a higher rating.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  Although the claims for increased 
ratings were not readjudicated following the March 2006, the 
Board finds no prejudice to the veteran as he had a period of 
four months in which to submit additional evidence or 
argument before his case was certified for appeal.  
Furthermore, in a July 2006 letter, he was advised that he 
had an additional 90 days to submit any evidence or argument, 
and no such information was submitted.  Thus, the Board finds 
that we may proceed with adjudication of his appeal without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

B.  Duty to Assist

The RO made reasonable and appropriate attempts to assist the 
veteran in the development of these claims.  The relevant 
evidence identified by the veteran was obtained and 
associated with the claims file, and the veteran has not 
identified any outstanding evidence.  The Board notes that 
medical records from the veteran's initial period of active 
duty from October 1977 to July 1982 could not be obtained.  
Under the circumstances, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Records 
from the veteran's second period of active duty from October 
1983 to May 1989 are in evidence.  The veteran has also been 
afforded VA examinations for the evaluation of these claims, 
and reports of those examinations are in evidence.  The Board 
therefore concludes that the duty to assist has been 
satisfied, and the Board may proceed to review the veteran's 
claims.  

II.  Analysis of Claims

A.  Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found. In other 
words, the ratings may be "staged." Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




B.  Increased rating for bilateral hearing loss

The veteran seeks a higher initial rating for bilateral 
hearing loss, currently rated as non-compensable.  

Ratings for evaluation of hearing impairment are set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  These ratings 
are reached by assigning a numeric  designation of hearing 
loss for each ear.  The numeric designation is determined by 
comparing the average puretone threshold score at the 
frequencies of 1000, 2000, 3000 and 4000 Hertz to the speech 
discrimination score for each ear.   See 38 C.F.R. § 4.85 
(h), Table VI.  The numeric designations for both ears are 
then combined to determine the total percentage of hearing 
impairment, according to 38 C.F.R. § 4.85 (h), Table VII.  

The service medical records from the veteran's second period 
of active duty service are in evidence.  An audiogram 
performed in September 1987 obtained the following puretone 
thresholds, in decibels:


500
1000
2000
3000
4000
RIGHT 
10
5
5
65
55
LEFT
25
10
10
65
70
 
The examiner diagnosed hearing loss of high frequency, 
greater than 3000 Hertz.  A January 1989 re-enlistment 
examination also noted a diagnosis of high-frequency hearing 
loss.

Post-service, a June 2001 VA audiology consultation shows a 
diagnosis of severe high frequency hearing loss in both ears.  
Specific audiometry values were not recorded.  

The veteran had a VA audiological examination in January 
2003.  The veteran reported hearing difficulty which 
reportedly began during military service and had worsened.  
He complained of particular difficulty understanding 
background noise and auto noises in his job as an auto 
mechanic.  Puretone thresholds obtained, in decibels, were as 
follows:


500
1000
2000
3000
4000
RIGHT
15
20
20
75
70
LEFT
20
15
20
80
80

The average puretone threshold for the frequencies of 1000, 
2000, 3000 and 4000 Hertz was 46 in the right ear and 49 in 
the left ear.  Speech recognition scores obtained during the 
VA examination were  96 percent in both ears.  According to 
Table VI, the numeric designation for these puretone 
threshold averages and speech discrimination scores is I for 
the right ear and I for the left ear.  Table VII assigns a 
zero percent evaluation when both ears have a numeric 
designation of I.  

The veteran underwent a VA audiolgical examination in 
February 2004.  Puretone thresholds obtained, in decibels, 
were as follows:



500
1000
2000
3000
4000
RIGHT
15
20
15
75
75
LEFT
25
15
15
80
80

The average puretone threshold for the frequencies of 1000, 
2000, 3000 and 4000 Hertz was 46 in the right ear and 48 in 
the left ear.  Speech recognition scores obtained during the 
VA examination were  96 percent in both ears.  

According to Table VI, the numeric designation for these 
puretone threshold averages and speech discrimination scores 
is I for the right ear and I for the left ear.  Table VII 
assigns a zero percent evaluation when both ears have a 
numeric designation of I.  

The Board finds that the criteria for an evaluation in excess 
of zero percent have not been met.  The Board acknowledges 
the veteran's contention that the medical evidence warrants a 
higher rating.  However, the clinical findings do not support 
an increased rating under the criteria set forth in Table VI.   
In making this determination, the Board has considered the 
history of the veteran's disability as well as the current 
clinical manifestations of the veteran's hearing disability 
and the effect the disability has on the earning capacity of 
the veteran.  In addition, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as there is not an approximate balance of positive and 
negative evidence in this case, reasonable doubt may not be 
resolved in the veteran's favor.  Rather, as there is a 
preponderance of the evidence against the claim, it must be 
denied.  

C.  Increased rating for hypertension

Hypertension is evaluated according to Diagnostic Code (DC) 
7101.  Under the rating criteria,  hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
afforded a 10 percent rating for diastolic pressure 
predominately measuring 100 or more or; systolic pressure 
predominantly measuring 160 or more, or; where continuous 
medication is required for control of hypertension in an 
individual with a history of diastolic pressure predominantly 
measuring 100 or more.  According to Note 1, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days. For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominately 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
According to Note 2, hypertension due to aortic insufficiency 
or hyperthyroidism is to be evaluated as part of the 
condition causing it, rather than by a separate rating.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

Available service medical records show that, a history of 
hypertension was noted during a September 1987 discharge 
examination.  The examiner noted that hypertension was 
diagnosed months earlier and that the  veteran was taking 
blood pressure medication.  The examiner noted a blood 
pressure reading of 126/86.     

Records of a three-day blood pressure check, dated in October 
1988, show an average sitting blood pressure of 146/92, 
standing blood pressure of 146/100 and recumbent blood 
pressure of 140/90.

A report of a January 1989 reenlistment examination contains 
blood pressure readings of 120/90, 110/70 and 110/80.  

The veteran had a VA examination in February 2004.  The 
examiner reviewed the claims file and noted a history of 
hypertension diagnosed during service.  The examiner 
indicated that the veteran's hypertension was treated with 
Lopressor.  The examiner interviewed the veteran.  The 
veteran denied any history of dizziness, chest pain or 
coughing blood.  On examination, blood pressure sitting in 
the right arm was 160/80 and 160/90 in the left.  Standing 
blood pressure readings were 155/90 in the right arm and 
150/90 in the left.  The veteran had blood pressure of 155/90 
in the right arm lying down and 150/90 in the left.  The 
examiner diagnosed, hypertension, idiopathic, controlled with 
Lopressor.

VA outpatient treatment notes demonstrate blood pressure 
readings of 123/74 in July 2003 and 122/72 in February 2004.  

The Board finds that the evidence does not support a 
compensable rating for hypertension.  A 10 percent rating is 
applicable for diastolic pressure predominantly measuring 100 
or more or; systolic pressure predominantly measuring 160 or 
more, or; where continuous medication is required for control 
of hypertension in an individual with a history of diastolic 
pressure predominantly measuring 100 or more.  In this case, 
while the veteran had two systolic readings over 160 mm at 
the 2004 VA examination, the evidence does not indicate 
systolic pressure predominantly 160 or more, as all other 
readings were found to be below 160.  There is no evidence in 
this case of diastolic pressure readings predominantly 
measuring 100 or more.  The Board  therefore finds that there 
is a preponderance of the evidence against the veteran's 
claim for an initial compensable rating for hypertension.  As 
the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt.  Rather, as there 
is a preponderance of the evidence against the claim for a 
higher initial evaluation, such claim must be denied.   

D.  Extraschedular ratings considerations

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  The evidence in this 
case does not reflect that bilateral hearing loss or 
hypertension have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
rating), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 3.321(b)(1) 
(2006) for the assignment of an extraschedular rating.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for hypertension is denied.


____________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


